Decree of the Surrogate’s Court of Suffolk county affirmed, with costs to the respondent payable out of the estate. We interpret the decree appealed from to mean, not that the letters of guardianship are revoked in the technical sense of the words, but that the ward having reached her majority according to the laws of Illinois, the State of her domicile, is presently entitled to the possession of her property. The guardians should at once turn over the property to the petitioner and account. (Woodward v. Woodward, 87 Tenn. 644; Memphis Trust Co. v. Blessing, 103 id. 237; Matter of Hellmann’s Will, L. R. 2 Eq. Cas. 363.) The question of alleged misconduct is not passed upon. Black-mar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.